 
EXHIBIT 10.31
 
October 4, 2002
 
Via U.S. Mail and E-mail
 
Monty A. Houdeshell
21 Stoney Point
P.O. Box 6426
Laguna Niguel, CA 92607
 
Dear Monty,
 
We are pleased to offer you the position of Senior Vice President, Chief
Financial Officer, reporting to Greg Palmer. Your annual salary will be
$250,000. You will be eligible for an MBO (Management by Objective) potential of
60% of your base salary (comprised of a 60% Company performance component
measured by EPS on a sliding scale and a 40% personal objectives component)
prorated according to your start date. As we discussed, although your start date
as a Remedy Colleague will be on December 16, 2002, you will assume the title
Senior Vice President, Chief Financial Officer on January 1, 2003.
 
Pending approval of the Compensation Committee of the Board of Directors, you
also will receive 45,000 shares of restricted stock, subject to the terms and
conditions set forth in the Restricted Stock Grant Agreement.
 
In addition, you will have a monthly car allowance of $1,500 including
reimbursements for gas receipts. You will be eligible to participate in Remedy’s
Executive Health Benefits Program which includes a fully paid Health Plan, a
$4,000 Exec-U-Care Medical Reimbursement Program, a $100,000 Whole Life
Insurance Policy (totally portable), a $500,000 Business Travel/Accident life
insurance policy (not portable) and a Long Term Disability Plan, beginning the
1st day of your employment. You also will be eligible to participate in the
Executive Deferred Compensation Plan and the Employee Stock Purchase Program.
You will receive 3 weeks of vacation per calendar year.
 
Your employment with Remedy is employment at-will. This at-will nature of your
employment can only be changed by a written employment agreement signed by the
President of the Company. Nothing contained in this letter or any express or
implied statements by the Company can alter this at-will status.
 
If you are terminated within 1 year following a change of control of Remedy,
then you will receive a severance of 1 year’s base salary, plus maximum bonus.
In the event that you assume the role of Chief Administrative Officer, your
change of control severance will be broadened to 2 year’s base salary plus
maximum bonus.
 
Monty, we look forward to you joining the Remedy team. We all have high
expectations for you and are confident that you will add tremendous value to our
organization and overall success.
 
Please take the time now to review our employment offer. If it meets with your
approval, please indicate your acceptance by signing one copy of this letter and
returning it to me by facsimile. If you have any questions about the above,
please do not hesitate to give me a call.
 
Sincerely,
 
/s/ Gunnar Gooding
 
Gunnar Gooding
Vice President, Human Resources and Legal Affairs
 
Cc:        Greg Palmer
              Human Resources
 
I understand and accept this offer.
 
 
/s/ Monty Houdeshell                                                      Date:
October 8, 2002
Monty Houdeshell